DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 8/4/22, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakaseko, US 2013/0258145.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaseko, US 2013/0258145.
In regard to claim 1, Nakaseko, US 2013/0258145, discloses a solid state imaging device, comprising: 
a first pixel (see figure 2, element 300, top left) including a first photodiode (see figure 5, element 331) and a first transfer transistor (see figure 5, element 341) couple to the first photodiode (see para 93-99); 
a second pixel (see figure 2, element 300, top right) including a second photodiode (see figure 5, element 332) and a second transfer transistor (see figure 5, element 342) coupled to the second photodiode (see para 93-99); 
a third pixel (see figure 2, element 300, bottom left) including a third photodiode (see figure 5, element 333) and a third transfer transistor (see figure 5, element 343) coupled to the third photodiode (see para 93-99); 
a fourth pixel (see figure 2, element 300, bottom right) including a fourth photodiode (see figure 5, element 334) and a fourth transfer transistor coupled to the fourth photodiode (see para 93-99); and 
a floating diffusion (see figure 5, element 354) coupled to the first, second, third and fourth transfer transistors (see para 96); 
wherein the first and fourth photodiodes are configured to receive a light with a first spectrum (see figure 14, element 612: G pixels), wherein the second photodiode is configured to receive a light with a second spectrum which is different from the first spectrum (see figure 14, element 613: B pixels), wherein the third photodiode is configured to receive a light with a third spectrum which is different from the first and second spectrums (see figure 14, element 611: R pixels) (see para 185-188), and wherein the solid state imaging device further comprises: 
a fifth pixel (see figure 14(b), third pixel in first row adjacent to the first pixel in the first row) adjacent to one pixel of the first, second, third and fourth pixels and correcting a defect generated in the one pixel (see figure 14(c) and 93-99); and 
a color filter (see figure 14(a)) that is formed in a Bayer arrangement of a group of a four pixels (see figure 8(a): G8-G11 and para 142-144), 
wherein the four pixels in the group of four pixels are of a same color coding (see figure 8(a): G8-G11 and para 142-144), and 
wherein the four pixels comprise the fifth pixel (see figure 8(a): GR2) and the one pixel (see figure 8(a): CR1) from the first through the fourth pixels that is adjacent to the fifth pixel (see para 142-144).
In regard to claim 2, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 1, wherein the light in the first spectrum is green (see figure 14, element 612: G pixels).
In regard to claim 3, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 1, wherein the light with the second spectrum is blue light (see figure 14, element 613: B pixels).
In regard to claim 4, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 1, wherein the light with the third spectrum is red light (see figure 14, element 611: R pixels).
In regard to claim 5, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 1 further comprising an amplification transistor coupled to the floating diffusion (see figure 5, element 352 and para 94).
In regard to claim 6, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 5, further comprising a reset transistor (see figure 5, element 351) coupled to the floating diffusion and a select transistor (see figure 5, element 353) coupled to the amplification transistor (see para 94).
In regard to claim 7, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 1, wherein the remaining two pixels of the four pixels are adjacent to the one pixel (see figure 8).
In regard to claim 9, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 1, wherein the color coding is a coding of a primary color checker (see figure 3: RGB color filter).
In regard to claim 11, Nakaseko, US 2013/0258145, discloses a solid state imaging comprising: 
a first pixel (see figure 3, element 311, bottom left pixel) including a first photodiode (see figure 5, element 331) and a first transfer transistor (see figure 5, element 341) couple to the first photodiode (see para 93-99); 
a second pixel (see figure 3, element 312: top left pixel on the second row) including a second photodiode (see figure 5, element 334) and a second transfer transistor coupled to the second photodiode (see para 93-99);
a third pixel (see figure 3, element 312: top right pixel on the second row) including a third photodiode  (see figure 5, element 333) and a third transfer transistor (see figure 5, element 343) coupled to the third photodiode (see para 93-99); 
a fourth pixel (see figure 3, element 311: bottom right pixel) including a fourth photodiode (see figure 5, element 332) and a fourth transfer transistor (see figure 5, element 342) coupled to the fourth photodiode (see para 93-99);
a first floating diffusion (see figure 5, element 354) coupled to the first and the second transfer transistors (see para 96); and 
a second floating diffusion (see figure 5, element 354) coupled to the third and the fourth transfer transistors (see para 96); 
wherein the second and third photodiodes are configured to receive a light with a first spectrum (see para 79: G pixels), 
wherein the first and the fourth photodiodes are configured to receive a light with a second spectrum which is different from the first spectrum (see para 79: R pixels), and wherein the solid state imaging device further comprises: 
a fifth pixel (see figure 14(b), third pixel in first row adjacent to the first pixel in the first row) adjacent to one pixel of the first, second, third and fourth pixels (see figure 14(c) and 93-99); and correcting defect generated in the one pixel (see figure 14(c) and 93-99) and a color filter (see figure 14(a)) that is formed in a Bayer arrangement of a group of four pixels (see figure 8(a): G8-G11 and para 142-144), 
wherein the four pixels in the group of four pixels are of a same color coding (see figure 8(a): G8-G11 and para 142-144), and wherein the four pixels comprise the fifth pixel (see figure 8(a): GR2) and the one pixel (see figure 8(a): CR1)  from the first through the fourth pixels that is adjacent to the fifth pixel (see para 142-144).
In regard to claim 12, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 11, further comprising an amplification transistor coupled to the floating diffusion (see figure 5, element 352 and para 94).
In regard to claim 13, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 12, further comprising a reset transistor (see figure 5, element 351) coupled to the floating diffusion and a select transistor (see figure 5, element 353) coupled to the amplification transistor (see para 94).
In regard to claim 14, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 11, wherein the remaining two pixels of the four pixels are adjacent to the one pixel (see figure 8).
In regard to claim 15, Nakaseko, US 2013/0258145, discloses a solid state imaging device comprising: 
a first pixel (see figure 3, element 311, bottom left pixel) including a first photodiode (see figure 5, element 331) and a first transfer transistor (see figure 5, element 341) couple to the first photodiode (see para 93-99); 
a second pixel (see figure 3, element 311: bottom right pixel) including a second photodiode (see figure 5, element 332) and a second transfer transistor (see figure 5, element 342) coupled to the second photodiode (see para 93-99);
a third pixel (see figure 3, element 312: top right pixel on the second row) including a third photodiode  (see figure 5, element 333) and a third transfer transistor (see figure 5, element 343) coupled to the third photodiode (see para 93-99);  
a fourth pixel (see figure 3, element 312: top left pixel on the second row) including a fourth photodiode (see figure 5, element 334) and a fourth transfer transistor coupled to the fourth photodiode (see para 93-99);
a first floating diffusion (see figure 5, element 354) coupled to the first and the second transfer transistors (see para 96); and 
a second floating diffusion (see figure 5, element 354) coupled to the third and the fourth transfer transistors (see para 96); 
wherein the first and second photodiodes are configured to receive a light with a first spectrum (see para 79: G pixels), 
wherein the third and the fourth photodiodes are configured to receive a light with a second spectrum which is different from the first spectrum (see para 79: R pixels), and wherein the solid state imaging device further comprises: 
a fifth pixel (see figure 14(b), third pixel in first row adjacent to the first pixel in the first row) adjacent to one pixel of the first, second, third and fourth pixels and correcting a defect generated in the one pixel (see figure 14(c) and 93-99); and 
a color filter (see figure 14(a)) that is formed in a Bayer arrangement of a group of four pixels  (see figure 8(a): G8-G11 and para 142-144), 
wherein the four pixels in the group of four pixels are of a same color coding (see figure 8(a): G8-G11 and para 142-144), and 
wherein the four pixels comprise the fifth pixel (see figure 8(a): GR2) and at least one pixel (see figure 8(a): CR1) from the first through the fourth pixels, the at least one pixel including the one pixel that is adjacent to the fifth pixel (see para 142-144). 
In regard to claim 16, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 15, wherein the light with the first spectrum is green light (see figure 14, element 612: G pixels).
In regard to claim 17, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 15, further comprising an amplification transistor coupled to the floating diffusion (see figure 5, element 352 and para 94).
In regard to claim 18, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 17, further comprising a reset transistor (see figure 5, element 351) coupled to the floating diffusion and a select transistor (see figure 5, element 353) coupled to the amplification transistor (see para 94).
In regard to claim 19, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 15, wherein the remaining two pixels of the four pixels are adjacent to the one pixel (see figure 8).
In regard to claim 20, Nakaseko, US 2013/0258145, discloses the solid state imaging device according to claim 15, wherein the color coding is a coding of a primary color checker (see figure 3: RGB color filter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaseko, US 2013/0258145, in view of Conners, US 2009/0200451.
Regarding claim 10, Nakaseko, US 2013/0258145, teaches the solid state imaging device according to claim 1. However, Iwata does not teach wherein the color coding is a coding of WRGB.
In Conners, US 2009/0200451, Fig. 9 shows a color filter array similar to that of Nakaseko except that a section of green pixels has been replaced by a section of white pixels. White pixels allow more light to strike a pixel than green pixels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to substitute the RGBW color filter array pattern of Nakaseko, US 2013/0258145 A1, for the RGB color filter array pattern of Conners, US 2009/0200451, so that the imaging system could be made more sensitive to light. This would improve the quality of images captured in low light conditions and would further yield predictable results.
Regarding claim 21, Nakaseko, US 2013/0258145, teaches the solid state imaging device according to claim 15. However, Iwata does not teach wherein the color coding is a coding of WRGB.
In Conners, US 2009/0200451, Fig. 9 shows a color filter array similar to that of Nakaseko except that a section of green pixels has been replaced by a section of white pixels. White pixels allow more light to strike a pixel than green pixels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to substitute the RGBW color filter array pattern of Nakaseko, US 2013/0258145 A1, for the RGB color filter array pattern of Conners, US 2009/0200451, so that the imaging system could be made more sensitive to light. This would improve the quality of images captured in low light conditions and would further yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs